DETAILED ACTION
Response to Amendment
This action is response to communication filed on 02/04/2022.
Claims 21-40 are pending in this action.
This Action is final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 28-30, 35-37 and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2006/0062355 A1 to Leonard in view of U.S Patent No. 8,218,736 to McClintock et al. (hereinafter “McClintock”)
claim 21, Leonard discloses a platform for processing messages between a calling party and a called party (paragraph [0014]; telephone message delivery for collect telephone calls that are made by residents (e.g., inmates) from a facility such as a correctional facility having restricted telephone usage (e.g., inmate collect calls) , the platform comprising: a call processor configured to attempt to connect an outgoing call by the calling party to the called party; a memory that stores a message and a plurality of notification options associated with the message recipient (paragraphs [0015]-[0016]; a call processing platform electrically coupled to the facility resident telephone for prompting for a message to be recorded and storing the message, when the collect call is not completed, and a message delivery module for attempting to deliver the message to the destination telephone, and for prompting for a response to be recorded from the destination telephone and storing the response when the message is delivered); at least one processor and/or circuit coupled to the memory, the at least one processor and/or circuit configured to: detect that the outgoing call was not answered by the called party (paragraphs [0015] and [0016]; when the collect call is not completed, and a message delivery module for attempting to deliver the message to the destination telephone, and for prompting for a response to be recorded from the destination telephone and storing the response when the message is delivered); access messaging restrictions associated with the calling party; verify that the calling party is authorized to send messages; prompt the calling party for a message; receive the message from the calling party (paragraphs [0015] and [0040]-[0042]; When the "Called Party Response" feature is enabled and the inmate has previously used the CPR feature (i.e., the inmate has an established PIN), the inmate is generally prompted to 
Leonard does not teach a notification hierarchy that defines an order in which the plurality of notification options are to be carried out, each of the plurality of notification options being a different means for notifying the message recipient, and carry out a first notification option from among the plurality of notification options according to the notification hierarchy.
In the same field of endeavor, McClintock discloses a notification hierarchy that defines an order in which the plurality of notification options are to be carried out, each of the plurality of notification options being a different means for notifying the message recipient, and carry out a first notification option from among the plurality of notification options according to the notification hierarchy (column 3, lines 26-64 and  column 14, lines 20-32; notification optionally includes the original voice message recorded by the caller for context or a portion thereof (e.g., the first 5 seconds or other designated amount). This can optionally be determined by the call processing system (e.g., based on the notification type (e.g., SMS, MMS, instant message, email, etc.), specified by the caller, or specified by the called party/subscriber). For example, when sending a notification to an SMS address, the system is optionally configured not to include the original voice message with the notification. However, if the system is transmitting the 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of a notification hierarchy that defines an order in which the plurality of notification options are to be carried out, each of the plurality of notification options being a different means for notifying the message recipient, and carry out a first notification option from among the plurality of notification options according to the notification hierarchy as taught by McClintock in order to  provide a notification related to a voice message to a called party (Abstract,  McClintock).

Regarding claim 22, Leonard discloses the platform of claim 21, wherein the at least one processor and/or circuit is further configured to carry out a second notification option from among the plurality of notification options in order to attempt to notify the called party of the message upon a failure of the first notification option to successfully notify the called party, wherein the first notification option is different from the second notification option (paragraphs [0015] and [0040]-[0042]; the message delivery module performs a predetermined number of attempts to deliver messages to the respective telephone).
Leonard does not specifically disclose a notification hierarchy.
In the same field of endeavor, McClintock discloses a notification hierarchy (column 3, lines 26-64 and column 14, lines 20-32; notification optionally includes the original voice message recorded by the caller for context or a portion thereof (e.g., the 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of a notification hierarchy as taught by McClintock in order to provide a notification related to a voice message to a called party (Abstract, McClintock).

Regarding claim 23, Leonard discloses the platform of claim 21, wherein the first notification option includes calling the called party in order to provide a verbal notification of the message (paragraphs [0015] and [0040]- [0042]; a message delivery module for attempting to deliver the message to the destination telephone, and for prompting for a response to be recorded from the destination telephone and storing the response when the message is delivered).

Regarding claim 28, Leonard discloses a method for processing messages between an inmate and an outside party, the platform comprising: attempting to connect an outgoing call from the inmate to the outside party (paragraph [0014]; telephone 
Leonard does not teach a notification hierarchy that defines an order in which the plurality of notification options are the be carried out, and each of the plurality of notification options being a different means for notifying the outside party and notification option from among the plurality of notification options according to the notification hierarchy.
In the same field of endeavor, McClintock discloses a notification hierarchy that defines an order in which the plurality of notification options are the be carried out, and each of the plurality of notification options being a different means for notifying the 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of a a notification hierarchy that defines an order in which the plurality of notification options are the be carried out, and each of the plurality of notification options being a different means for notifying the outside party and notification option from among the plurality of notification options according to the notification hierarchy as taught by McClintock in order to  provide a notification related to a voice message to a called party (Abstract,  McClintock).

Regarding claim 29, Leonard discloses the method of claim 28, further comprising: performing a second notification option from among the plurality of notification options in order to attempt to notify the outside party of the message upon a 

Regarding claim 30, Leonard discloses the method of claim 28, wherein the first notification option includes calling the outside party in order to provide a verbal notification of the message (paragraphs [0015] and [0040]- [0042]; inmate is generally prompted to record a message).

Regarding claim 35, Leonard discloses a messaging platform, comprising: a call processing system configured to attempt to connect an outgoing call by a calling party to a called party (paragraphs [0015]-[0016]; a call processing platform electrically coupled to the facility resident telephone for prompting for a message to be recorded and storing the message, when the collect call is not completed, and a message delivery module for attempting to deliver the message to the destination telephone, and for prompting for a response to be recorded from the destination telephone and storing the response when the message is delivered); a memory that stores a message and a plurality of notification options associated with the message recipient; at least one processor and/or circuit coupled to the memory, the at least one processor and/or circuit configured to: detect that the outgoing call was not answered by the called party; prompt the calling party for a message (paragraphs [0015] and [0016]; when the collect call is not completed, and a message delivery module for attempting to deliver the message to 
Leonard does not teach message recipient, and a notification hierarchy that defines an order in which the plurality of notification options are to be carried out, each of the plurality of notification options being a different means for notifying the message recipient, and notification option from among the plurality of notification options according to the notification hierarchy.
In the same field of endeavor, McClintock discloses message recipient, and a notification hierarchy that defines an order in which the plurality of notification options are to be carried out, each of the plurality of notification options being a different means for notifying the message recipient, and notification option from among the plurality of notification options according to the notification hierarchy (column 3, lines 26-64 and  column 14, lines 20-32; notification optionally includes the original voice message recorded by the caller for context or a portion thereof (e.g., the first 5 seconds or other designated amount). This can optionally be determined by the call processing system (e.g., based on the notification type (e.g., SMS, MMS, instant message, email, etc.), specified by the caller, or specified by the called party/subscriber). For example, when 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of message recipient, and a notification hierarchy that defines an order in which the plurality of notification options are to be carried out, each of the plurality of notification options being a different means for notifying the message recipient, and notification option from among the plurality of notification options according to the notification hierarchy as taught by McClintock in order to  provide a notification related to a voice message to a called party (Abstract,  McClintock).

Regarding claim 36, Leonard discloses the messaging platform of claim 35, wherein the prompting the calling party for a message occurs in response to accessing messaging restrictions associated with the calling party and verifying that the calling party is permitted to send messages  (paragraphs [0015] and [0040]-[0042]; When the "Called Party Response" feature is enabled and the inmate has previously used the CPR feature (i.e., the inmate has an established PIN), the inmate is generally prompted to enter the respective voice mail PIN).

claim 37, Leonard discloses the messaging platform of claim 35, wherein a failure of the call is defined by the called party failing to review the stored message within a predetermined time of the call (paragraphs [0064] and [0066]).

Regarding claim 39, Leonard discloses the messaging platform of claim 35, wherein the call is carried out at regular intervals so as to repeatedly attempt to notify the called party of the message (paragraphs [0015] and [0040]- [0042]; the message delivery module performs a predetermined number of attempts to deliver messages to the respective telephone).

Regarding claim 40, Leonard discloses the messaging platform of claim 35, wherein the calling party is an inmate of a controlled facility, and
wherein the called party in an outside party that is not an inmate of the controlled facility (paragraphs [0015] and [0040]- [0042]).

Claims 24-27, 31-32, 33-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Pub. No. 2006/0062355 A1 to Leonard in view of U.S Patent No. 8,218,736 to McClintock et al. (hereinafter “McClintock”) in further view U.S Patent No.6,668,045 B1 to Mow.
Regarding claim 24, Leonard does not teach the platform of claim 21, wherein the plurality of notification options include at least one of calling the message recipient, sending an Short Message Service (SMS) text message to the message recipient, sending an email to the recipient, and publicly displaying a notification.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of plurality of notification options include at least one of calling the message recipient, sending an Short Message Service (SMS) text message to the message recipient, sending an email to the recipient, and publicly displaying a notification as taught by Mow in order to  utilize a variety of messaging format between correctional institution and destination party (column 1, lines 6-11, Mow).

Regarding claim 25, Leonard discloses the platform of claim 24, wherein at least one of the plurality of notification options includes functionality to allow the message recipient to review the message via the at least one of the plurality of notification options (paragraphs [0064] and [0066]).

Regarding claim 26, Leonard does not teach the platform of claim 21, wherein the received message is a voice message, and wherein at least one of the plurality of notification options includes converting the voice message to text.

At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of received message is a voice message, and wherein at least one of the plurality of notification options includes converting the voice message to text as taught by Mow in order to  utilize a variety of messaging format between correctional institution and destination party (column 1, lines 6-11, Mow).

Regarding claim 27, Leonard  does not teach the platform of claim 21, wherein the received message is a text-based message, and wherein at least one of the plurality of notification options includes converting the text-based message to audio.
In the same field of endeavor, Mow discloses received message is a text-based message, and wherein at least one of the plurality of notification options includes converting the text-based message to audio (column 6, lines 2-32; please conversion system).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of received message is a text-based message, and wherein at least one of the plurality of notification options includes converting the text-based message to audio text as taught by Mow in order to utilize a variety of messaging format between correctional institution and destination party (column 1, lines 6-11, Mow).

Regarding claim 31, Leonard does not teach the method of claim 28, wherein the plurality of notification options include at least one of calling the message recipient, sending an Short Message Service (SMS) text message to the message recipient, sending an email to the recipient, and publicly displaying a notification.
In the same field of endeavor, Mow discloses plurality of notification options include at least one of calling the message recipient, sending an Short Message Service (SMS) text message to the message recipient, sending an email to the recipient, and publicly displaying a notification (column 6, lines 2-32;  please see email message notification).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of plurality of notification options include at least one of calling the message recipient, sending an Short Message Service (SMS) text message to the message recipient, sending an email to the recipient, and publicly displaying a notification as taught by Mow in order to utilize a variety of messaging format between correctional institution and destination party (column 1, lines 6-11, Mow).

Regarding claim 32, Leonard discloses the method of claim 31, wherein at least one of the plurality of notification options includes functionality to allow the message recipient to review the message via the at least one of the plurality of notification options (paragraphs [0064] and [0066]).

claim 33, Leonard discloses the method of claim 28, wherein the received message is a voice message, and wherein at least one of the plurality of notification options includes converting the voice message to text.
In the same field of endeavor, Mow discloses received message is a voice message, and wherein at least one of the plurality of notification options includes converting the voice message to text (column 6, lines 2-32; please conversion system).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of received message is a voice message, and wherein at least one of the plurality of notification options includes converting the voice message to text as taught by Mow in order to utilize a variety of messaging format between correctional institution and destination party (column 1, lines 6-11, Mow).

Regarding claim 34, Leonard does not teach the method of claim 28, wherein the received message is a text-based message, and wherein at least one of the plurality of notification options includes converting the text-based message to audio.
In the same field of endeavor, Mow discloses received message is a text-based message, and wherein at least one of the plurality of notification options includes converting the text-based message to audio (column 6, lines 2-32; please conversion system).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of received message is a text-based message, and wherein at least one of the plurality of 

Regarding claim 38, Leonard does not teach the messaging platform of claim 35, wherein the plurality of notification options include at least one of calling the called party, sending an Short Message Service (SMS) text message to the called party, sending an email to the called party, and publicly displaying a notification.
In the same field of endeavor, Mow discloses plurality of notification options include at least one of calling the called party, sending an Short Message Service (SMS) text message to the called party, sending an email to the called party, and publicly displaying a notification (column 6, lines 2-32;  please see email message notification).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skilled in the art to modify Leonard’s teaching with a feature of plurality of notification options include at least one of calling the called party, sending an Short Message Service (SMS) text message to the called party, sending an email to the called party, and publicly displaying a notification as taught by Mow in order to utilize a variety of messaging format between correctional institution and destination party (column 1, lines 6-11, Mow).

Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302. The examiner can normally be reached 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/           Primary Examiner, Art Unit 2653